Exhibit 10.4 THE PROVIDENCE SERVICE CORPORATION 2006 LONG-TERM INCENTIVE PLAN 2015 Holding Company LTI Program (as amended by the Compensation Committee and effective on November 4, 2016) This 2015 Holding Company LTI Program (the “ HoldCo LTI Program ”) was established as of the Effective Date (as defined below) as a sub-plan to The Providence Service Corporation 2006 Long-term Incentive Plan (as amended and restated effective July 27, 2016 and as thereafter amended from time to time in accordance with its terms, the “ 2006 Plan ”) and amended as of the date referenced above. Accordingly, the terms and conditions of the 2006 Plan shall apply to all Awards hereunder, and shall govern in the event of any inconsistency with the terms set forth below. 1. Definitions Exhibit 1, which is incorporated by reference, defines the terms used in this HoldCo LTI Program and sets forth certain operational rules related to those terms. Likewise, terms defined in Exhibit 1 of the 2006 Plan have the meanings set forth therein. Purpose This HoldCo LTI Program has been established effective August 6, 2015 (the “ Effective Date ”) for the granting of Performance Awards under the 2006 Plan to select key executives of the Company in order to encourage them to achieve goals relating to the long-term interests of the Company and its stockholders. 3. Administration The administrator responsible for the 2006 Plan shall administer this HoldCo LTI Program, and shall have all of the powers and rights set forth within the 2006 Plan, including but not limited to those set forth in Section 3 thereof. HoldCo LTI Program Awards (a) Determination of Holdco LTI Program Awards . In its sole and absolute discretion, the Administrator shall award Participation Percentages to the Company’s CEO and any other key Employees in any proportions that the Administrator shall determine. All awards of Participation Percentages shall be made in the form of individual written offer letters (substantially in the form attached as Exhibit 2 , each an “
